FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of February Research In Motion Limited (Translation of registrant’s name into English) 295 Phillip Street, Waterloo, Ontario, Canada N2L 3W8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b) : 82- DOCUMENT INDEX Document Page No. 1. BlackBerry Global Creative Director Alicia Keys Kicks Off “Keep Moving Project” With Her “Set The World On Fire” Tour 4 Document 1 February 25, 2013 FOR IMMEDIATE RELEASE BlackBerry Global Creative Director Alicia Keys Kicks Off "Keep Moving Project" With Her "Set The World On Fire" Tour Keys invites fans to be a part of her creative process by submitting photos for a new tour music video via the BlackBerry Keep Moving Hub WATERLOO, ONTARIO BlackBerry® (NASDAQ:BBRY, TSX: BB) today announced its recently appointed Global Creative Director, Alicia Keys, will be engaging fans through the BlackBerry Keep Moving Project during her Set The World On Fire Tour, Presented by BlackBerry. Keys is inviting fans to provide personal pictures of themselves through the BlackBerry Keep Moving Hub. These pictures will then be used to make a music video for Keys’ song ‘Hallelujah’, which will be played on stage during her concerts. Each city on the tour will have its own unique video featuring the people that make that city great. “I am so excited to continue the BlackBerry Keep Moving Project in such a cool way that creatively brings my ‘fam’ together,” said Alicia Keys. “With their help, we’re going to create a really amazing music video that will show the world what’s possible when your imagination and BlackBerry’s innovative platform collide.” BlackBerry Keep Moving Projects engage BlackBerry customers in exclusive and compelling experiences created by inspirational and multi-faceted artists, writers, designers, filmmakers, musicians, and athletes. Author Neil Gaiman (Coraline, Stardust, The Sandman) and renowned director Robert Rodriguez (El Mariachi, From Dusk Till Dawn, Sin City) have joined Keys as the first three “BlackBerry Collaborators” leveraging the power of the new platform to create original content as they interact with fans like never before. “Alicia is all about inspiring people through her music, her philanthropy and her other creative endeavors,” said Frank Boulben, Chief Marketing Officer at BlackBerry. “Her ‘Set The World On Fire’ tour is a great medium for connecting with fans and creating unprecedented experiences for people all around the world. This matches perfectly with BlackBerry’s mission.” Fans can participate in Keys’ Keep Moving Project by clicking here. The BlackBerry Keep Moving Hub includes a new intimate video from Keys. BlackBerryis proud to be the presenting sponsor of Keys’ global Set The World On Fire Tour, which kicks off on March 7th 2013. Five–time Grammy® nominated R&B artist Miguel is slated to open for Keys on the tour. Tickets can be purchased at aliciakeys.com/events/ SET THE WORLD ON FIRE NORTH AMERICAN TOUR DATES: Thu-Mar-07 Seattle, WA WaMu Theatre Fri-Mar-08 Vancouver, BC Rogers Arena Sun-Mar-10 Oakland, CA Oracle Arena Tue-Mar-12 Los Angeles, CA Staples Center Wed-Mar-13 San Diego, CA Valley View Casino Center Fri-Mar-15 Las Vegas, NV Mandalay Bay Events Center Sun-Mar-17 Dallas, TX Verizon Theatre at Grand Prairie Mon-Mar-18 Houston, TX Toyota Center Wed-Mar-20 Austin, TX Cedar Park Center Thu-Mar-21 New Orleans, LA New Orleans Arena Sat-Mar-23 Miami, FL American Airlines Arena Sun-Mar-24 Tampa, FL Tampa Bay Times Forum Wed-Mar-27 Cherokee, NC Harrah's Cherokee Fri-Mar-29 Atlanta, GA Philips Arena Sat-Mar-30 Greensboro, NC Greensboro Coliseum Tue-Apr-02 Toronto, ON Air Canada Centre Wed-Apr-03 Montreal, QC Bell Centre Fri-Apr-05 Brooklyn, NY Barclays Center Sat-Apr-06 Mashantucket, CT MGM Grand at Foxwoods Resort Casino Mon-Apr-08 Newark, NJ Prudential Center Wed-Apr-10 Boston, MA Agganis Arena Thu-Apr-11 New York, NY Madison Square Garden Sat-Apr-13 Atlantic City, NJ Revel Casino-Ovation Hall Sun-Apr-14 Washington DC Verizon Center Wed-Apr-17 Detroit, MI Joe Louis Arena Thu-Apr-18 Chicago, IL United Center About Alicia Keys Alicia Keys is a 14 time Grammy Award® winning singer/songwriter/producer, actress, New York Times best-selling author, entrepreneur and humanitarian. Since releasing her debut album, songs in A minor, Keys has built an unparalleled repertoire of hits with over 30 million albums sold worldwide. Her latest album, Girl on Fire, recently debuted at number on the Billboard album chart. As a philanthropist, Keys co-founded Keep a Child Alive (KCA) and serves as Global Ambassador. About BlackBerry A global leader in wireless innovation, BlackBerry® revolutionized the mobile industry when it was introduced in 1999. Today, BlackBerry aims to inspire the success of our millions of customers around the world by continuously pushing the boundaries of mobile experiences. Founded in 1984 and based in Waterloo, Ontario, BlackBerry operates offices in North America, Europe, Asia Pacific and Latin America. BlackBerry is listed on the NASDAQ Stock Market (NASDAQ: BBRY) and the Toronto Stock Exchange (TSX: BB). For more information, visit www.blackberry.com. Media Contact: BlackBerry Media Relations +1 519 597-7273 mediarelations@rim.com Investor Contact: BlackBerry Investor Relations +1-519-888-7465 investor_relations@rim.com ### Forward-looking statements in this news release are made pursuant to the "safe harbor" provisions of the U.S. Private Securities Litigation Reform Act of 1995 and applicable Canadian securities laws. When used herein, words such as "expect", "anticipate", "estimate", "may", "will", "should", "intend," "believe", and similar expressions, are intended to identify forward-looking statements. Forward-looking statements are based on estimates and assumptions made by Research In Motion Limited (BlackBerry) in light of its experience and its perception of historical trends, current conditions and expected future developments, as well as other factors that BlackBerry believes are appropriate in the circumstances. Many factors could cause BlackBerry's actual results, performance or achievements to differ materially from those expressed or implied by the forward-looking statements, including those described in the "Risk Factors" section of BlackBerry's Annual Information Form, which is included in its Annual Report on Form 40-F (copies of which filings may be obtained at www.sedar.com or www.sec.gov). These factors should be considered carefully, and readers should not place undue reliance on BlackBerry's forward-looking statements. BlackBerry has no intention and undertakes no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. BlackBerry and related trademarks, names and logos are the property of Research In Motion Limited and are registered and/or used in the U.S. and countries around the world. All other marks are the property of their respective owners. BlackBerry is not responsible for any third-party products or services. SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Research In Motion Limited (Registrant) Date: February 25, 2013 By: /s/Brian Bidulka (Signature) Brian Bidulka Chief Financial Officer
